UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                          No. 06-7232



In re:   DERWIN COLES,

                                                         Petitioner.




                On Petition for Writ of Mandamus.
                          (2:04-cv-01151)


Submitted:   December 21, 2006            Decided:   January 3, 2007


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Derwin Coles, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Derwin Coles petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his 28 U.S.C.

§ 2255 (2000) motion.   He seeks an order from this court directing

the district court to act.     Our review of the district court’s

docket sheet reveals that the district court denied Coles’ § 2255

motion on July 20, 2006.   Accordingly, because the district court

has recently decided Coles’ case, we deny the mandamus petition as

moot.   We grant Coles’ motion to proceed in forma pauperis.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                   PETITION DENIED




                               - 2 -